Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
October 20, 2005, by and between VIASPACE Inc. (“Buyer”) and California
Institute of Technology (“Seller”) (each individually, a “Party” and together,
the “Parties”), both of which are stockholders of Arroyo Sciences, Inc, a
Delaware corporation (the “Corporation”).

RECITALS

WHEREAS, the Seller acquired Twenty Thousand (20,000) shares of Common Stock of
the Corporation (the “Shares”) pursuant to a license agreement with the
Corporation;

WHEREAS, the Seller desires to sell and the Buyer desires to purchase the Shares
on the terms and conditions set forth in this Agreement; and

NOW THEREFORE, in consideration of the mutual promises contained herein and for
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereby agree as follows:

AGREEMENT

1. Purchase and Sale of Shares.

(a) Purchase and Sale. Seller hereby sells, conveys, transfers and assigns to
Buyer, and Buyer hereby purchases from the Seller, upon the terms and conditions
set forth in this Agreement, all of Seller’s right, title and interest in the
Shares.

(b) Purchase Price and Payment Terms. The aggregate purchase price payable for
the Shares is ten thousand (10,000) shares of VIASPACE Inc. common stock (the
“VS Stock”).

2. Closing and Deliverables.

(a) Closing. The closing of the sale and purchase of the Shares under this
Agreement (the “Closing”) shall take place at 1:00 p.m. on the date hereof, at
the offices of the Corporation or at such other time or place as the Seller and
Buyer may mutually agree (such date is hereinafter referred to as the “Closing
Date”).

(b) Share Transfer. Contemporaneously with the execution and delivery of this
Agreement, Seller shall (i) deliver to the Corporation one or more stock
certificates representing the Shares held by Seller, duly endorsed for transfer
or with stock powers duly endorsed with respect to the Shares; and (ii) instruct
the Corporation to transfer the Shares currently held in the name of Seller and
on the books and records of the Corporation to Buyer.

(c) Payment of Consideration. After the receipt by Buyer of all of the stock
certificates specified in Section 2(b) above, the Buyer shall deliver a share
certificate representing the VS Stock to Seller.

3. Representations and Warranties of Seller. As of the date of this Agreement,
the Seller hereby represents and warrants to the Buyer as of the Closing Date
that:

(a) The Seller holds legal and equitable title to the Shares free and clear of
any and all liens, claims, charges, pledges, encumbrances and security
interests.

(b) The Seller has the right, power, capacity and authority to execute and
deliver this Agreement and to consummate the transactions contemplated hereby
without the consent or approval of any other person, and this Agreement
constitutes the valid and legally binding obligation of the Seller.

(c) The Seller represents and warrants that it has made no general solicitation
in connection with the Shares and that the Seller has not offered the Shares to
anyone other than the Buyer.

(d) The Seller represents and warrants that the VS Stock is being acquired for
its own account without a view to public distribution or resale and that the
Seller has no contract, undertaking or arrangement to sell or transfer the VS
Stock to another person.

(e) The Seller believes it has received all the information it considers
necessary or appropriate for deciding whether to acquire the VS Stock. The
Seller further represents that it has had an opportunity to ask questions and
receive answers from the Buyer regarding the terms and conditions of the
offering of the VS Stock and the business, properties, prospects and financial
condition of the Buyer.

(f) By reason of the Seller’s business or financial experience or the business
or financial experience of Seller’s professional advisors, the Seller has the
capacity to protect its own interests in connection with its investment in the
VS Stock.

(g) The Seller is an “accredited investor” within the meaning of Securities and
Exchange Commission Rule 501 of Regulation D, promulgated under the Act.

(h) The Seller represents that it understands that the VS Stock has not been
registered under the Act, or the securities laws of any state and that the VS
Stock cannot be resold unless the VS Stock is registered or an exemption from
registration is available.

(i) The Seller acknowledges that the certificate evidencing the VS Stock will
bear a restrictive legend and are “restricted securities” under the Act. Except
as provided in this Agreement, the Seller represents that it is not relying on
any information from the Buyer in determining to purchase the VS Stock but has
relied on its own investigation and the advice of its own advisors in making a
decision to purchase the VS Stock. Except as provided in this Agreement, neither
the Buyer nor the Corporation have made any representations to the Seller
regarding the VS Stock or regarding the Buyer’s financial condition or future
prospects. The Seller understands that there is a limited public market for the
VS Stock, and at any future occasion when the Seller wishes to sell the VS
Stock, there may be no public market upon which to make a sale of the VS Stock,
and that, even if such a public market then exists, the Seller may be subject to
certain holding period requirements under Rule 144.

4. Further Assurances of Seller and Buyer. Each Party shall execute and deliver
any and all such other instruments, documents and agreements and take all such
actions as any Party may reasonably request from time to time in order to
effectuate the purposes of this Agreement.

5. Miscellaneous.

(a) Controlling Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California without reference to
conflict of law principles.

(b) Binding Nature of Agreement; No Assignment. This Agreement shall be binding
upon and inure to the benefit of the Parties and their respective successors and
assigns.

(c) Entire Agreement. This Agreement contains the entire understanding between
the Parties with respect to the purchase and sale of the Shares, and supersedes
all prior and contemporaneous agreements and understandings, inducements or
conditions, express or implied, oral or written, between the Parties. This
Agreement may not be modified or amended other than by an agreement executed in
writing by the Parties.

(d) Headings. The headings of sections and subsections herein are for
convenience of reference only, do not constitute part of this Agreement, and
shall not be deemed to limit or affect any of the provisions hereof.

(e) Counterparts. This Agreement may be executed by the Parties in separate
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

1

IN WITNESS WHEREOF, the Parties have executed and delivered this Stock Purchase
Agreement as of the day and year first above written.

          CALIFORNIA INSTITUTE OF TECHNOLOGY
VIASPACE, INC.
  By:     /S/ SANDRA A. ELL     Name:
By: /S/ CARL KUKKONEN


--------------------------------------------------------------------------------


Carl Kukkonen
C.E.O.
  Sandra A. Ell
Title: Treasurer & Chief Investment
Officer


 
   

2